Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Amendment
2.	Claims 8 and 17 were canceled in the preliminary amendment received on 01/08/2021, claims 1-7, 9-16 and 18 are now pending.

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

4.	Claims 1-7, 9-16 and 18 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,789,808 B1.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the difference between the claims of this application and the patented claims is that Applicant has omitted the following limitations “… instant tickets …; … virtual instant tickets …” and added the limitations of “… digital pull-tab ticket …”  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to omit and add some limitations because one of ordinary skill in the art would have realized that omitting and adding some limitations are an obvious expedient since the remaining elements perform the same functions as before. In re Karlson, 136 USPQ 184 (CCPA 1963).  

Application Number: 17/034,913
Patent Number: 10,789,808 B1
A method for allowing a plurality of consumers to play digital pull-tab tickets using a plurality of Near Field Communication (NFC) chips or tags, each NFC chip or tag having (i) a unique NFC chip or tag identifier store therein, and (ii) a memory that stores a digital pull-tab ticked having a predefined monetary amount for the one game play, the method comprising: 
instant ticket having a predefined monetary amount for the one game play, the method comprising: 

(a) maintaining in a remote gaming server;
(A) the plurality of unique NFC chip or tag identifiers for the respective plurality of NFC chips or tags, and
(A) the plurality of unique NFC chip or tag identifiers for the respective plurality of NFC chips or tags, and
(B) the plurality of unique inventory control numbers allocated to each of the respective NFC chip or tags identifiers, and
(B) the plurality of unique inventory control numbers allocated to each of the respective NFC chip or tags identifiers, and
(ii) a second database that includes:
(ii) a second database that includes:
(A) a plurality of unique validation codes, and
(A) a plurality of unique validation codes, and
(B) a game outcome associated with each of the validation codes;
(B) a game outcome associated with each of the validation codes;
(b) activating a NFC chip or tag upon purchase by the consumer of a monetary amount of digital pull-tab tickets to be associated with 
virtual instant tickets to be associated with 

(i) electronically communicating rom the electronic purchasing platform to the remote gaming server:
 (A) the NFC chip or tag identifier or an equivalent number thereof; and
(A) the NFC chip or tag identifier or an equivalent number thereof; and
(B) the monetary amount of digital pull-tab tickets that were purchased,
(B) the monetary amount of virtual instant tickets that were purchased,
(ii) identifying, in the remote gaming server, the NFC chip r tag identifier in the first database using the NFC chip or tag identifier or the equivalent number thereof, and
(ii) identifying, in the remote gaming server, the NFC chip r tag identifier in the first database using the NFC chip or tag identifier or the equivalent number thereof, and
(iii) assigning, by the remote gaming server, currently unassigned validation codes to respective inventory control numbers of the identified NFC chip or tag, wherein the number of assigned validation codes equals the number of purchased game plays as determined by the monetary amount of purchased digital pull-tab tickets and the predefined monetary amount for one game play, wherein an assigned validation code 
instant tickets and the predefined monetary amount for one game play, wherein 
digital pull-tab tickets by:
(c)  authenticating the NFC chip or tag to allow for revealing the game outcome of purchased instant tickets by:
(i) electronically communicating from the NFC chip or tag to the remote gaming server via an ancillary device:
(i) electronically communicating from the NFC chip or tag to the remote gaming server via an ancillary device:
(A)  the NFC chip or tag identifier of the NFC chip or tag, and
(A)  the NFC chip or tag identifier of the NFC chip or tag, and
(B) the plurality of inventory control numbers allocated to the NFC chip or tag, wherein  the electronic communication between the NFC chip or tag and the ancillary device occurs via NFC, and
(B) the plurality of inventory control numbers allocated to the NFC chip or tag, wherein  the electronic communication between the NFC chip or tag and the ancillary device occurs via NFC, and
(ii) authenticating in the remote gaming server, the NFC chip or tag when:
(ii) authenticating in the remote gaming server, the NFC chip or tag when:
(A) the received NFC chip or tag identifier matches a NFC chip or tag identifier in the first database, and
(A) the received NFC chip or tag identifier matches a NFC chip or tag identifier in the first database, and
(B) the received plurality of inventory control numbers allocated to the NFC chip or tag matches the plurality of unique inventory 


(d) electronically communication the game outcomes associated with each of the validation codes assigned to the inventory control numbers of the purchased game plays from the remote gaming server to the ancillary device when authentication of the NFC chip or tag is successful, and preventing electronic communication of the game outcomes when authentication of the NFC chip or tag is not successful.



Allowable Subject Matter
5.	Claims 1-7, 9-16 and 18 would be allowable if rewritten or amended to overcome the rejection(s), set forth in this Office action.
	None of the references, either singularly or in combination, discloses or even suggests:
As per claims 1-7 and 9, a method for allowing a plurality of consumers to play digital pull-tab tickets using a plurality of Near Field Communication (NFC) chips or tags, each NFC chip or tag having (i) a unique NFC chip or tag identifier store therein, and (ii) a memory that stores a plurality of unique inventory control numbers allocated to the NFC chip or tag, the plurality of unique inventory control numbers being a subset from a pool of unique inventory control numbers, digital pull-tab ticked having a predefined monetary amount for the one game play, the method comprising: 
	(ii) identifying, in the remote gaming server, the NFC chip r tag identifier in the first database using the NFC chip or tag identifier or the equivalent number thereof, and
	(iii) assigning, by the remote gaming server, currently unassigned validation codes to respective inventory control numbers of the identified NFC chip or tag, wherein the number of assigned validation codes equals the number of purchased game plays as determined by the monetary amount of purchased digital pull-tab tickets and the predefined monetary amount for one game play, wherein an assigned validation code cannot be assigned to another inventory control number,
(c)  authenticating the NFC chip or tag to allow for revealing the game outcome of purchased digital pull-tab tickets by:
	(i) electronically communicating from the NFC chip or tag to the remote gaming server via an ancillary device:
		(A)  the NFC chip or tag identifier of the NFC chip or tag, and
		(B) the plurality of inventory control numbers allocated to the NFC chip or tag, wherein  the electronic communication between the NFC chip or tag and the ancillary device occurs via NFC, and
	(ii) authenticating in the remote gaming server, the NFC chip or tag when:
		(A) the received NFC chip or tag identifier matches a NFC chip or tag identifier in the first database, and

(d) electronically communication the game outcomes associated with each of the validation codes assigned to the inventory control numbers of the purchased game plays from the remote gaming server to the ancillary device when authentication of the NFC chip or tag is successful, and preventing electronic communication of the game outcomes when authentication of the NFC chip or tag is not successful. 

As per claims 10-16 and 18, A method for allowing a plurality of consumers to redeem winning digital pull-tab tickets using a plurality of Near Field Communication (NFC) chips or tags, each NFC chip or tag having (i) a unique NFC chip or tag identifier store therein, and (ii) a memory that stores a plurality of unique inventory control numbers allocated to the NFC chip or tag, the plurality of unique inventory control numbers being a subset from a pool of unique inventory control numbers, each inventory control number representing one game play having a game outcome, each digital pull-tab ticked having a predefined monetary amount for the one game play, the method comprising: 
	(ii) identifying, in the remote gaming server, the NFC chip r tag identifier in the first database using the NFC chip or tag identifier or the equivalent number thereof, and
	(iii) assigning, by the remote gaming server, currently unassigned validation codes to respective inventory control numbers of the identified NFC chip or tag, wherein the number of assigned validation codes equals the number of purchased game plays as determined by the monetary amount of purchased digital pull-tab tickets and the predefined monetary amount for 
(c)  authenticating the NFC chip or tag to allow for revealing the game outcome of purchased digital pull-tab tickets by:
	(i) electronically communicating from the NFC chip or tag to the remote gaming server via an electronic redemption platform:
(A)  the NFC chip or tag identifier of the NFC chip or tag, and
		(B) the plurality of inventory control numbers allocated to the NFC chip or tag, wherein  the electronic communication between the NFC chip or tag and the electronic redemption platform occurs via NFC, and
(ii) authenticating in the remote gaming server, the NFC chip or tag when:
		(A) the received NFC chip or tag identifier matches a NFC chip or tag identifier in the first database, and
		(B) the received plurality of inventory control numbers allocated to the NFC chip or tag matches the plurality of unique inventory control numbers allocated to the received NFC chip or tag identifier in the first database, and 
		(C) the indicator of whether redemption occurred regarding validation codes associated with winning digital pull-tab tickets shows that redemption has not yet occurred for one or more validation codes that were assigned to the inventory control numbers allocated to the NFC chip or tag, and 
(d) electronically communicating from the remote gaming server to the electronic redemption platform that redemption may proceed for each of the validation codes

	wherein redemption occurs for only unredeemed winning digital pull-tab tickets. 

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
See references cited on PTO form 892.

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD LANEAU whose telephone number is (571)272-6784.  The examiner can normally be reached on Mon-Thu 6-4:30 ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David L Lewis can be reached on 5712727673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





    PNG
    media_image1.png
    150
    150
    media_image1.png
    Greyscale








/Ronald Laneau/
Primary Examiner, Art Unit 3715